


109 HR 6285 IH: To amend title 49, United States Code, to expand

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6285
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Ms. Harman introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 49, United States Code, to expand
		  passenger facility fee eligibility for noise compatibility
		  projects.
	
	
		1.Expanded passenger facility
			 fee eligibility for noise compatibility projectsSection 40117(b) of title 49, United States
			 Code, is amended by adding at the end the following:
			
				(7)Noise mitigation
				for certain schools
					(A)In
				generalIn addition to the uses specified in paragraphs (1), (4),
				and (6), the Secretary may authorize a passenger facility fee imposed under
				paragraph (1) or (4) at a large hub airport (as defined in section 47102) that
				is the subject of an amended judgment and final order in condemnation filed on
				January 7, 1980, by the Superior Court of the State of California for the
				county of Los Angeles, to be used for a project to carry out noise mitigation
				for a building, or for the replacement of a relocatable building with a
				permanent building, in the noise impacted area surrounding the airport where
				such building is used primarily for educational purposes, notwithstanding the
				air easement granted or any terms to the contrary in such judgment and final
				order, if—
						(i)the Secretary determines the building is
				adversely affected by airport noise;
						(ii)the building is
				owned or chartered by the school district that was the plaintiff in Case No.
				986,442 or Case No. 986,446 that was resolved by such judgment and final
				order;
						(iii)the project is
				for a school identified in the settlement agreements effective February 16,
				2005, between the airport and the school districts;
						(iv)in
				the case of a project to replace a relocatable building with a permanent
				building, the eligible project costs are limited to the actual structural
				construction costs necessary to mitigate aircraft noise in instructional
				classrooms to an interior noise level meeting current standards of the Federal
				Aviation Administration; and
						(v)the
				project otherwise meets the requirements of this section for authorization of a
				passenger facility fee.
						(B)Eligible project
				costsIn subparagraph (A)(iv), the term eligible project
				costs means the difference between the cost of standard school
				construction and the cost of construction necessary to mitigate classroom noise
				to the standards of the Federal Aviation
				Administration.
					.
		
